Citation Nr: 1106415	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-13 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska

THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from May 
1968 to  
May 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in January 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In June 2009, the Veteran cancelled his 
request for a Board hearing.  

FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service.

2.  Symptoms of tinnitus were not chronic in service.

3.  Symptoms of tinnitus have not been continuous since service 
separation.

4.  The Veteran's currently diagnosed tinnitus is not related to 
his active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, if 
any, the claimant is to provide; and what subset of the necessary 
information or evidence, if any, the VA will attempt to obtain.  
The Board notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the claimant's 
possession that pertains to the claim was removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree of 
disability and the effective date of an award.   Those five 
elements include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  

In a timely October 2008 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection as well as what 
information and evidence must be submitted by the Veteran, what 
evidence VA would obtain, what evidence he was expected to 
provide, and of what assistance the VA could provide the Veteran 
in obtaining this evidence.  The notice included provisions for 
disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a VA 
examination.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA 
opinion/findings obtained in this case are adequate, as the 
opinion is predicated on a full reading of the private and VA 
medical records in the Veteran's claims file.  The VA nexus 
opinion provided considers all of the pertinent evidence of 
record, to include service treatment records, VA treatment 
records, and the statements of the Veteran, and provides a 
complete rationale for the opinion stated, relying on and citing 
to the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a VA 
examination.  Specifically, the information and evidence that has 
been associated with the claims file includes the Veteran's 
service treatment records, VA examination, and the Veteran's 
statements.  For these reasons, the Board finds that VA has 
fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  With chronic 
disease as such in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent causes.  
If a condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d).

In the case of a Veteran who engaged in combat with the enemy in 
a period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships of 
such service, notwithstanding the lack of official record of such 
incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine 
v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 
389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 
1154(b), however, can be used only to provide a factual basis 
upon which a determination could be made that a particular 
disease or injury was incurred or aggravated in service, not to 
link the claimed disorder etiologically to a current disorder.  
See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 
U.S.C.A. § 1154(b) do not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Service Connection for Tinnitus

In October 2008, the Veteran filed a claim of service connection 
for tinnitus, and in the claim he contended that tinnitus began 
in service.  The Veteran has reported loud noise exposure in 
service.  Pursuant to the VA claim, the Veteran has also reported 
that his tinnitus has been continuous since service separation. 

After a review of all the evidence, lay and medical, the Board 
finds that the Veteran has a current disability of tinnitus.  In 
Charles v. Principi, 16 Vet. App. 370 (2002), the U. S. Court of 
Appeals for Veterans Claims (Court) determined that tinnitus is 
the type of disorder associated with symptoms capable of lay 
observation.  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr, 21 Vet. App. 303; see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when a layperson is competent to identify the 
medical condition).  

The Board finds that the Veteran was exposed to acoustic trauma 
in service.  The Veteran's military occupational specialty was 
crewman.  In addition, as the Veteran received the Bronze Star 
Medal, with Valor, the Board finds that the Veteran engaged in 
combat.  In the January 2009 VA ear examination, the Veteran 
reported that during service he was exposed to loud noise 
(acoustic trauma) from artillery while stationed in Vietnam.  The 
Veteran is competent to report noise exposure in service.  See 
Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely 
upon lay testimony as to observable facts).  Because the Board 
has found that the Veteran engaged in combat, the Board accepts 
as credible the Veteran's assertion of exposure to acoustic 
trauma in service as consistent with the duties and circumstances 
of his service.  See 38 U.S.C.A. § 1154(b).

The Board also finds that the weight of the evidence demonstrates 
that the Veteran did not have chronic symptoms of tinnitus in 
service.  Service treatment records are negative for any 
complaints or treatment for hearing loss and/or tinnitus.  The 
evidence in this case includes the April 1970 service separation 
examination report, which includes a summary of the Veteran's 
significant in-service medical history, including the Report of 
Medical History on which the Veteran checked the block to 
indicate no hearing problems.  The April 1970 service separation 
examiner's review of the history is negative for any reports of 
symptoms of hearing loss and/or tinnitus.  Neither the Veteran's 
history, separation examiner's summary of history, nor clinical 
examination at service separation reflect any reported history of 
hearing loss and/or tinnitus in service, or complaints, 
treatment, or diagnosis of tinnitus either during service or at 
service separation in April 1970.

The Board next finds that the weight of the evidence demonstrates 
that tinnitus has not been continuous since service separation in 
May 1970.  As indicated, at the April 1970 service separation 
examination, the Veteran denied any hearing loss or tinnitus and 
his ears were clinically evaluated as normal.  The post-service 
evidence shows no history, complaints, findings, or diagnosis of 
tinnitus after service separation until many years later in 2008.  

With regard to the Veteran's assertions, including the January 
2009 VA ear examination report history, that tinnitus began in 
service and that his tinnitus had continued while in service and 
following service, the Board finds that, while the Veteran is 
competent to report the onset of his tinnitus, his recent report 
of continuous symptoms since service is outweighed by the other 
lay and medical evidence of record, and is not credible.  See 
Charles, 16 Vet. App. 370.  The Board finds that the Veteran's 
statements as to chronic tinnitus symptoms in service and 
continuous tinnitus symptoms after service are not credible 
because they are outweighed by other evidence of record that 
includes his own reporting at the  
April 1970 discharge examination that he did not have any 
recurrent tinnitus of any kind; his own post-service histories 
that did not mention tinnitus; and the absence of any evidence of 
history of in-service tinnitus, in-service tinnitus symptoms, 
post-service complaints, symptoms, diagnosis, or treatment of 
tinnitus for many years after service until 2008.

In weighing the Veteran's statements of continuity of 
symptomatology made in conjunction with his current claim against 
the lack of continuity of symptomatology in the record from 1970 
to 2008, the Board finds that the absence of contemporaneous 
medical evidence of continuity of symptomatology for almost 
38 years is one factor, along with other lay and medical evidence 
stated above, that the Board has considered in finding that the 
Veteran's recent statements are less probative than the other 
evidence of record on the question of continuity of 
symptomatology after service.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous 
medical records is one fact the Board can consider and weigh 
against the other evidence, although the lack of such medical 
records does not, in and of itself, render the lay evidence not 
credible).  

The Board further finds that the weight of the evidence 
demonstrates that the Veteran's currently diagnosed tinnitus is 
not related to his active service.  In the January 2009 VA 
tinnitus opinion, which weighs against the Veteran's claim, the 
examiner opined that, even recognizing the Veteran's in-service 
exposure to acoustic trauma, the Veteran's current tinnitus was 
not likely related to his exposure to noise in service, reasoning 
that there were no complaints of tinnitus during active duty 
service.  The examiner also opined that the Veteran's tinnitus 
was not related to service because of the extensive length of 
time since service without any audiological complaints or 
treatment.  

Generally, the degree of probative value which may be attributed 
to a medical opinion issued by a VA or private treatment provider 
takes into account such factors as its thoroughness and degree of 
detail, and whether there was review of the veteran's claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also 
significant is whether the examining medical provider had a 
sufficiently clear and well-reasoned rationale, as well as a 
basis in objective supporting clinical data.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. 
App. 181, 186 (2005) (rejecting medical opinions that did not 
indicate whether the physicians actually examined the veteran, 
did not provide the extent of any examination, and did not 
provide any supporting clinical data).  The Court has held that a 
bare conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the 
accuracy of the factual predicate, regardless of whether the 
information supporting the opinion is obtained by review of 
medical records or lay reports of injury, symptoms and/or 
treatment, including by the Veteran.  See Harris v. West, 203 
F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on 
accurate lay history deemed competent medical evidence in support 
of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 
(2005) (holding that a medical opinion cannot be disregarded 
solely on the rationale that the medical opinion was based on 
history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (holding that the Board may reject a medical opinion 
based on an inaccurate factual basis).

The January 2009 VA tinnitus opinion is competent and probative 
medical evidence because it is factually accurate, as it appears 
the VA examiner was informed of the relevant evidence in this 
case, reviewed the claims file, relied on accurate facts, and 
gave a fully articulated opinion that is supported by a sound 
reasoning.  

Based on the evidence of record, there is no credible evidence of 
a relationship between the Veteran's current tinnitus and his 
military service, including no credible evidence of continuity of 
symptomatology of tinnitus which would serve either as a nexus to 
service or as the basis for a medical nexus opinion.  The only 
nexus opinion on file, in January 2009, which included a review 
of the claims file, weighs against the claim.  Therefore, the 
Board finds that the lay and medical evidence of record weighs 
against the claim for service connection for tinnitus, and 
outweighs the Veteran's more recent contentions regarding in-
service and post-service tinnitus symptoms.  

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for tinnitus, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for tinnitus is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


